ORMOND, J.
The original bill is defective, in not stating in what the cruelty complained of, consisted. As it is stated in the bill, it is a conclusion from' facts, which are not set forth, and cannot therefore be answered. But this objection to the bill, is waived by omitting to state it as a cause of demurrer ; the general demurrer in the answer, merely goes to the equity of the bill. The answer of the defendant fully denies all the equity of the bill, and independent of this, the decree of the chancellor dismissing it was correct, as there was no evidence sustaining it.
The supplemental bill is not sufficient, as the cause for filing it did not exist when the original bill was filed. A supplemental bill, is merely a continuation of the original bill, rendered necessary by a change of the parties, or the happening of some event since the institution of the suit. [Bowie v. Minter, 2 Ala. 411.] If this is now to be considered as a bill for a dissolution from the bonds of matrimony, for the abandonment of the wife, it was commenced too soon, as the cause did not exist at that time. This defect can not be cured by a supplemental bill, which although in its effects the commencement of a new suit, rests for support on the original bill, of which it is a continuation.
Let the decree of the chancellor be confirmed.